         Case 1:16-cv-02062-EGS Document 44 Filed 07/24/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             )
DAMOND LEE WILLIAMS,                         )
                                             )
               Plaintiff,                    )       Civil Action No. 16-2062 (EGS)
                                             )
               v.                            )
                                             )
U.S. DEPARTMENT OF VETERANS                  )
AFFAIRS, et al.,                             )
                                             )
               Defendants.                   )
                                             )

                      DEFENDANTS’ MOTION TO PRECLUDE
                 EXPERT OPINIONS AND FOR SUMMARY JUDGMENT

       Defendants United States Department of Veterans Affairs and the United States of

America respectfully move the Court, pursuant to Federal Rule of Evidence 702, to preclude

Plaintiff’s medical expert, Dr. Fernando Porter, from offering proposed expert opinions at trial.

In addition, pursuant to Federal Rule of Civil Procedure 56, Defendants move for summary

judgment on Plaintiff’s claims under the Federal Tort Claims Act. In support of this motion,

Defendants submit a supporting Memorandum of Law and exhibits thereto, Local Civil Rule

7(h)(1) Statement of Material Facts Not in Dispute, and a proposed Order.

Dated: July 24, 2019                         Respectfully submitted,

                                             JESSIE K. LIU, D.C. BAR #472845
                                             United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                                    /s/ Paul Cirino
                                             PAUL CIRINO
                                             Assistant United States Attorney
                                             Civil Division
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 4th Street, N.W.
Case 1:16-cv-02062-EGS Document 44 Filed 07/24/19 Page 2 of 2



                           Washington, D.C. 20530
                           Phone: (202) 252-2529
                           Facsimile: (202) 252-2599
                           paul.cirino@usdoj.gov

                           Attorneys for Defendants




                              2
